SAVOY, Judge
(dissenting).
The instant case is in conflict with our holding in Townzen v. Allstate Insurance Company, 188 So.2d 474 (La.App. 3 Cir. 1966), writ denied, 249 La. 760, 191 So.2d 140.
The majority state that the instant case is similar to Cuccia v. Allstate Insurance Company, 250 So.2d 60 (La.App. 4 Cir. 1971). Cuccia, supra, presents a different factual situation than Townzen, supra, for the reason that notice of cancellation was not really material because the insured had knowledge of the cancellation. In the instant case, the bank, a creditor of plaintiff, did not receive receipt of cancellation, nor did plaintiff. A writ has been granted in Cuccia, supra.
I respectfully dissent.